DOWNEY, Judge.
Petitioners seek certiorari review of orders of the trial court which direct the production and release of H.R.S. records to the respondents and their experts over objection of the petitioners.
The underlying litigation involves a medical malpractice claim filed by Rayna Myron and her parents and natural guardians against several doctors and hospitals. During the pendency of the case, certain H.R.S. records in the form of progress notes relating to Rayna Myron came into the possession of the trial judge. He authorized an in camera inspection of said notes by petitioners. After examining the records, petitioners objected to their being reviewed by respondents. The trial court overruled those objections but granted petitioners’ motion for clarification, and thereafter ruled that the records were privileged, confidential matters as to everyone but the defendants and their experts and were not to be published to outside parties who had no interest in the lawsuit. In sum, the trial court ruled the records were *592privileged and confidential as to all persons except the parties to this cause, their expert witnesses, and the jury. We find no departure from the essential requirements of law in that ruling. However, in denying the petition, we wish to make it clear that we are dealing with the scope of the privilege and the extent of the confidentiality of said records, and not as to any other objections to their admissibility at trial. Such objections to their admissibility must await the trial setting and the trial judge’s rulings thereon.
Certiorari denied.
POLEN and GARRETT, JJ., concur.